                        UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN - MILWAUKEE DIVISION

 JOHN DOE,

                       Plaintiff,

        v.                                                          Case No. 2:19-cv-00388-JPS

 MARIAN UNIVERSITY,

                       Defendant.


                         DECLARATION OF SABRINA JOHNSON


   NOW COMES Sabrina Johnson who certifies under penalty of perjury that the following is

true and correct to the best of her knowledge and recollection:

   1. I am an adult resident of the State of Wisconsin.

   2. I make this declaration on the basis of my personal knowledge of the facts set forth herein.

   3. I am the Director of Human Resources at Marian University.

   4. After I began my role in October 2018, I facilitated Plaintiff’s appeals for the investigation

into the allegations of sexual misconduct. All communication and information regarding the

procedure were run through me.

   5. Plaintiff John Doe never submitted a challenge or objection to any of the three appeal panel

member (Dr. Briggs, Dr. Fitzpatrick, and Ms. Redig) during his first or second appeal.

       Dated this 15th day of October, 2019.


                                                     /s/ Sabrina Johnson
                                                     Sabrina Johnson




          Case 2:19-cv-00388-JPS Filed 10/15/19 Page 1 of 1 Document 38
